Concurring and Dissenting Opinion by
Van der Voort, J.:
I concur in that part of the Opinion which dismisses the charges and discharges the appellant because he was not brought to trial within the 270 day period required under Pa.R.Crim.P. 1100(a)(1). I respectfully dissent, *209however, to that part of the Opinion which I believe to be dictum and which holds that under no circumstances may delay caused by the court in bringing a case ter trial be grounds for extending the commencement of trial.
Pa.R.Crim.P. Rule 1100 treating of prompt trial seems to me to clearly and expressly provide in subparagraph (c) that upon timely application by the attorney for the Commonwealth the time for commencement of trial may be extended for any good sound reason “if trial cannot be commenced within the prescribed period despite due diligence by the Commonwealth.” Regardless of the great desirability of speedy trial there are going to be many instances throughout the Commonwealth when the court through no fault of either the defendant, the Commonwealth or its own, is unable to provide a trial within the time specified by Rule 1100 and in such instances it will be vitally important to the citizens of the Commonwealth that the time for the commencement of trial of some cases be extended. Rule 1100(c) makes provision for relief from the rigidity of the Rule and should be enforced as it is written.
Watkins, P.J., and Jacobs, J., join in this concurring and dissenting opinion.